NOTICE OF ANNUAL MEETING OF SHAREHOLDERS August 15, 2008 To the Shareholders of Supertex, Inc.: NOTICE IS HEREBY GIVEN that the Annual Meeting of Shareholders of Supertex, Inc., a California corporation (the "Company"), will be held on Friday, August 15, 2008 at 10:00 a.m., local time, at the principal offices of the Company located at 1235 Bordeaux Drive, Sunnyvale, California 94089, for the following purposes, as more fully described in the Proxy Statement accompanying this Notice: 1. Election of Directors. To elect directors to serve for the ensuing year and until their successors are elected. 2. Ratification of Accounting Firm. To ratify the appointment of PricewaterhouseCoopers LLPas independent registered public accounting firm of the Company for fiscal year 2009. 3. Other Business. To transact such other business as may properly come before the meeting or any adjournment thereof. The names and biographies of the nominees for directors and a description of the other items to be voted on as well as other matters are set forth in the enclosed Proxy Statement which should be considered as part of this notice. Only shareholders of record at the close of business on June 20, 2008 are entitled to vote at the meeting. All shareholders are cordially invited to attend the meeting in person.However, to ensure your representation at the meeting, you are urged to mark, sign, date, and return the enclosed proxy card as promptly as possible in the enclosed postage-prepaid envelope or to submit the proxy via the Internet or by telephone.Any shareholder attending the meeting may vote in person even if such shareholder returned a proxy.Please note, however, that if your shares are held on record by a broker, bank or other nominee, and you wish to vote at the meeting, you must obtain from the record holder a proxy in your name. By Order of the Board of Directors Henry C. Pao President & CEO Sunnyvale, California July 1, 2008 PROXY STATEMENT SOLICITATION OF PROXY, REVOCABILITY AND VOTING General The enclosed Proxy is solicited on behalf of the Board of Directors (the “Board” or “Board of Directors”) of
